              Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 1 of 9




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND

GOOD OMEN BOTTLING, LLC
228 Justin Drive                                         Civil Action No.
Cottonwood, Arizona 86326
                                                         Complaint for Trademark Infringement
                           Plaintiff,
                                                         Jury Trial Demanded
         v.

MOBTOWN FERMENTATION LLC,
3501 Ash Street
Baltimore, Maryland 21211

                           Defendant.

                                            COMPLAINT
        Plaintiff Good Omen Bottling, LLC (hereinafter “Good Omen”) alleges as follows.

                                              PARTIES
        1.       Good Omen is an Arizona limited liability company having a principal business

address at 228 Justin Drive, Cottonwood, Arizona, 86326.

        2.       Upon information and belief, Mobtown Fermentation, LLC (“hereinafter

“Mobtown”) is a limited liability company having an address at 3501 Ash Street, Baltimore,

Maryland, 21211.

                                      JURISDICTION AND VENUE
        3.       This action arises under the federal trademark laws, 15 U.S.C. §1051 et seq. This

Court has jurisdiction under 28 U.S.C. §1331 and §1338.

        4.       This Court has personal jurisdiction over Mobtown because Mobtown has a

principal place of business within this district, and Mobtown further sells its goods under the

offending WILD KOMBUCHA mark within this district.




7477534 3 99690/000202 12/12/2019
             Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 2 of 9




        5.       Venue is proper in this Court pursuant to 28 U.S.C. §1391.

                                    FACTUAL ALLEGATIONS
        6.       Good Omen is the owner of federal trademark Registration No. 4918257 for the

mark WILD TONIC for use with kombucha, filed July 7, 2015 and registered March 15, 2016.

        7.       Good Omen also owns Registration No. 4842234 for the mark WILD TONIC for

use with “vitamin fortified beverages; nutritional supplements in the nature of probiotic drinks;

dietary supplemental health drinks in the nature of vitamin and mineral beverages,” filed June 16,

2014 and registered October 27, 2014.

        8.       The “probiotic drinks” in Good Omen’s Registration No. 4842234 are kombucha

beverages. Indeed, the specimen accompanying the statement of use clearly indicates as much, as

reproduced below.




        9.       Mobtown is the owner of federal trademark Registration No. 5101617 for the mark

WILD KOMBUCHA, filed September 28, 2015 and registered on the Principal Register on

December 13, 2016 in Class 30 for kombucha tea. The resulting registration claims actual use as

of February 1, 2015, as the filing basis for the goods.



                                                 2
7477534 3 99690/000202 12/12/2019
            Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 3 of 9




         10.     Good Omen’s original application for its WILD TONIC mark, resulting in

Registration No. 4842234, which covers goods including “probiotic drinks” predates both

Mobtown’s alleged first use date for its challenged WILD KOMBUCHA mark and the date

Mobtown filed its federal application for that mark. Thus, Good Omen has priority over

Mobtown’s marks, and over its Registration No. 5101617.

         11.     Good Omen’s later application for its WILD TONIC mark, resulting in Registration

No. 4918257, which is for “kombucha tea-based beverages” predates both Mobtown’s alleged first

use date for its challenged WILD KOMBUCHA mark and the date Mobtown filed its federal

application for that mark. Thus, Good Omen has priority over Mobtown’s marks, and over its

Registration No. 5101617.

         12.     Good Omen has been using the mark WILD TONIC consistently and pervasively

in interstate commerce with the sale of kombucha since at least as early as May 2, 2015, and has

sold such products in this District. Good Omen sells a wide variety of kombucha beverages in

packaging such as the examples shown in the statement of use above, and in the further examples

below.




                                                 3
7477534 3 99690/000202 12/12/2019
            Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 4 of 9




        13.      The initial term in Good Omen’s mark, WILD, is dominant and has been a focus in

marketing to consumers. For example, Good Omen has secured a registration for the mark BEE

WILD DRINK WILD (No. 5607571), and for the mark DRINK WILD (No. 5586564), which it

also uses with kombucha. Good Omen further owns other WILD-based marks which are the

subject of registrations or applications for use with kombucha beverages, including WILD TONIC

JUN SPIRITS (No. 5219307), WILD LOVE (No. 5596608), WILD WEED (No. 88040935),

WILD BUZZ (No. 88050451), and WILD JUN (No. 88247170).

        14.      The goods on which Good Omen uses its marks are identical or essentially identical

to the goods on which Mobtown has registered and uses its marks in that the goods are kombucha

beverages, which are also probiotic beverages.

        15.      The first portion of each party’s mark, WILD, is not only dominant, it is emphasized

by each party to make it more dominant. In Mobtown’s case, it is presented in much larger font

than the accompanying word KOMBUCHA, such as shown in the product labels below.




        16.      Mobtown’s product branding presents the WILD term in much larger font than

KOMBUCHA in other marketing materials as well, such as shown below.




                                                  4
7477534 3 99690/000202 12/12/2019
            Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 5 of 9




        17.      Mobtown further emphasizes the term WILD in marketing literature, such as in its

presentation of the company story which concludes with “Drink Local, Live Wild.”

        18.      The term KOMBUCHA in Mobtown’s registered mark WILD KOMBUCHA is
descriptive or generic, and is disclaimed. Inevitably, consumers and Mobtown will place even

greater emphasis on the dominant initial term WILD within the mark WILD KOMBUCHA

because the second term is descriptive or generic. This is demonstrated by Mobtown in its use of

the mark, such as shown above, which treats the term KOMBUCHA as if it is a descriptive subtitle

and not part of the mark itself by placing it in smaller and different font as compared with the term

WILD. Consumers encountering the mark WILD KOMBUCHA will not merely be predisposed

to primarily remember the initial term WILD, but will believe that the mark actually is WILD, by

itself, not the combined mark WILD KOMBUCHA.

        19.      Mobtown’s mark is substantially similar to Good Omen’s mark. WILD TONIC and

WILD KOMBUCHA both have a similar cadence when spoken, and both have the identical prefix

WILD. KOMUCHA is disclaimed and is literally the generic name for the goods themselves.
Likewise, TONIC is disclaimed as a descriptive term for the goods. The dominant portions are

identical, and the marks are similar in appearance, pronunciation, connotation and overall

commercial impression.

        20.      Mobtown had knowledge of Good Omen’s marks during the time it sought

registration for the WILD TONIC mark. The USPTO issued an office action dated January 15,

2016 identifying Good Omen’s second WILD TONIC application (No. 86685917) as being a prior




                                                 5
7477534 3 99690/000202 12/12/2019
            Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 6 of 9




filed application which may be used as the basis of a refusal to register if Good Omen’s cited

application was ultimately registered.

        21.      The USPTO did not cite Good Omen’s earlier WILD TONIC application, which

by that time had already registered as 4842234. Mobtown admits that its kombucha is a probiotic

beverage. In its July 15, 2016 response to the above January 15, 2016 office action, Mobtown

referred to its goods as “the trendy probiotic drink ‘KOMBUCHA’.” By Mobtown’s own

admission, its goods are encompassed by Good Omen’s earlier WILD TONIC registration.

        22.      In response to the USPTO office action indicating a likelihood of confusion

between WILD TONIC and WILD KOMBUCHA, Mobtown argued that the WILD TONIC mark

connoted a “medicinal” beverage because of the term “tonic.” This argument was unsupported and

could not be used as a basis to distinguish the marks, for several reasons. First, a tonic is not always

a medicinal beverage, and more generally includes a wide range of carbonated and/or vitalizing

beverages. The USPTO said as much in requiring Good Omen to disclaim the term TONIC in its

own registrations. Because the USPTO had cited Good Omen’s second application, serial number

86685917, Mobtown knew or should have known that the USPTO had taken the position that a

tonic is a sweet drink containing carbonated water and flavoring, or imparting vitality and energy.

To the extent a tonic is medicinal in some manner, it is suggestive or descriptive of the probiotic

nature of kombucha itself, and thus cannot serve to create a commercial impression that is

somehow different from kombucha. Indeed, Mobtown admits that kombucha is a probiotic

beverage which provides health benefits. Ultimately, the initial term WILD is dominant in both

WILD KOMBUCHA and WILD TONIC, each of which begins with WILD and ends with a

disclaimed descriptive term, and consumers are likely to be confused by the similarity of the marks.

        23.      The goods for each party are the same or closely related. Mobtown has previously

admitted that the goods are the same or closely related.




                                                   6
7477534 3 99690/000202 12/12/2019
            Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 7 of 9




        24.      The goods of each party are sold in the same channels of trade. Mobtown has

admitted that both parties sell their goods through the same channels of trade, including online, in

supermarkets, and in health food stores.

        25.      Mobtown’s registration is unrestricted as to channels of trade and the manner of

marketing, and therefore both parties have the same or overlapping channels of trade.

        26.      Mobtown’s substantially similar registered mark, for use with identical goods and

in the same channels of trade, is likely to cause confusion, or to cause mistake, or to deceive as

compared with Good Omen’s registered WILD TONIC marks. Good Omen is therefore likely to

be damaged by Mobtown’s use of its WILD KOMBUCHA mark.

                                    TRADEMARK INFRINGEMENT
        27.      Good Omen realleges the substance of each of the prior paragraphs.

        28.      Mobtown has, without consent of Good Omen, used in commerce trademarks in a

manner that is likely to cause confusion, or to cause mistake, or to deceive in violation of

15 U.S.C. § 1114. Mobtown’s WILD KOMBUCHA mark is confusingly similar to the Good

Omen’s WILD TONIC marks and is likely to cause confusion as to source or origin of the

substantially similar services offered with the marks.

        29.      Mobtown has further engaged in false designation of origin and unfair competition

by knowingly and willfully creating an affiliation or connection between it and Good Omen in

order to confuse and mislead the public as to the source of the related products and services, in

violation of the Lanham Act, 15 U.S.C. § 1125.

        30.      Good Omen is damaged by the above conduct of Mobtown, in an amount not

presently determined.

        31.      The conduct of Mobtown is causing and, unless enjoined and restrained by this

Court, will continue to cause Good Omen irreparable injury that cannot fully be compensated or

measured in money. Good Omen has no adequate remedy at law. Pursuant to 15 U.S.C. § 1116,

Good Omen is entitled to injunctive relief prohibiting Mobtown from further infringing Good



                                                 7
7477534 3 99690/000202 12/12/2019
             Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 8 of 9




Omen’s trademarks and ordering that Mobtown destroy all copies of the Wild-based trademarks

made in violation of Good Omen’s trademark rights.

                                      REQUEST FOR RELIEF
        Good Omen requests the following alternative and cumulative relief.

        A.       Preliminary and permanent injunctions against Mobtown and all officers, agents,
                 affiliates, employees, representatives, and all persons in active concert or
                 participation with them in any way, from use of the Wild Trademarks, or any other
                 marks confusingly similar thereto, as a service mark, trademark, trade name,
                 domain name or part thereof alone or in combination with other words, symbols,
                 styles, titles or marks in connection with kombucha products, pursuant to
                 15 U.S.C. § 1116 and other applicable law.

        B.       An order that Mobtown deliver up for destruction all products, printed material,
                 stationery, business forms, signs, advertisements, brochures, promotional material,
                 manuals, pamphlets, labels, packages, containers, and all other materials bearing
                 the Wild Trademarks, or any derivative, colorable imitation, or confusingly similar
                 marks, together with all means for making or reproducing the same, pursuant to
                 15 U.S.C. § 1118 and other applicable law.

        C.       An order requiring Mobtown to file with this Court and serve on Good Omen within
                 thirty days of service of an applicable order a report in writing under oath setting
                 forth in detail the manner and form in which Mobtown has complied with the terms
                 of the ordered relief.

        D.       An award of damages sufficient to compensate Good Omen for all injury sustained
                 as a result of Mobtown’s wrongful infringement, including wrongful profits of
                 Mobtown, pursuant to 17 USC §504, 15 U.S.C. § 1117 and other applicable law.

        E.       Exemplary damages and all of Good Omen’s litigation expenses, including
                 reasonable attorneys’ fees and costs, pursuant to applicable law.

        F.       An assessment of prejudgment interest and costs.

        G.       Such other and further relief as the Court may deem just and proper.

                                      JURY TRIAL DEMAND
        Good Omen requests a jury trial for all triable issues.


                                    [SIGNATURE ON NEXT PAGE]




                                                  8
7477534 3 99690/000202 12/12/2019
            Case 1:19-cv-03545-RDB Document 1 Filed 12/12/19 Page 9 of 9




                                       Respectfully submitted,


Date: December 12, 2019                       /s/ Robert A. Gaumont
                                       Robert A. Gaumont, Bar No. 26302
                                       Ned T. Himmelrich, Bar No. 11407
                                       Gordon Feinblatt LLC
                                       233 E. Redwood Street
                                       Baltimore, MD 21202
                                       410-576-4007 – rgaumont@gfrlaw.com
                                       410-576-4171 – nhimmelrich@gfrlaw.com
                                       Fax: 410-576-4269

                                       Of counsel:

                                               /s/ Lawrence D. Graham
                                       Lawrence D. Graham, Bar No. 40001
                                       Lowe Graham Jones PLLC
                                       701 Fifth Avenue, Suite 4800
                                       Seattle, WA 98104
                                       206-381-3300 – Graham@LoweGrahamJones.com
                                       Fax: 206-381-3301

                                       Attorneys for Good Omen Bottling, LLC




                                          9
7477534 3 99690/000202 12/12/2019
